UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


BRIAN KARRIS,

                                   Plaintiff,

                                                             DECISION AND ORDER
              v.                                                 15-CV-599-A

C.O. BURNS,

                                   Defendant.


       This prisoner’s civil rights case brought under 42 U.S.C. § 1983 was referred to

Magistrate Judge Michael J. Roemer pursuant to 28 U.S.C. § 636(b)(1) for conduct of

pretrial proceedings. On November 27, 2019, Magistrate Judge Roemer filed a Report

and Recommendation (Dkt. No. 37), recommending that defendant’s Fed. R. Civ. P. 56

motion for summary judgment (Dkt. No. 33) be granted and, alternatively, that the case

be dismissed pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute.

       The Court has carefully reviewed the Report and Recommendation, the record in

this case, and no objections having been timely filed, it is hereby

       ORDERED, that pursuant to 28 U.S.C. § 636(b)(1), and f or the reasons set forth

in Magistrate Judge Roemer’s Report and Recommendation, plaintiff’s complaint is

dismissed pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute and because plaintiff

failed to exhaust administrative remedies.
      The Clerk of Court shall close the case.

      IT IS SO ORDERED.



                                        __s/Richard J. Arcara____________
                                        HONORABLE RICHARD J. ARCARA
                                        UNITED STATES DISTRICT COURT

Dated: January 27, 2020




                                           2
